Citation Nr: 0430362	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  02-15 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for tinea versicolor from 
November 26, 2001?

2.  Entitlement to a compensable rating for postoperative 
residuals of a keloid resection behind the left ear prior to 
August 30, 2002.

3.  Entitlement to a rating in excess of 10 percent for 
postoperative residuals of a keloid resection behind the left 
ear from August 30, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
August 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in May 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, denying service connection 
for a skin rash and an increased (compensable) rating for 
postoperative residuals of a keloid resection behind the left 
ear.  In a May 2002 rating decision the rating assigned for a 
harvest site scar involving the left groin flap was increased 
to 10 percent.  

By rating action in October 2002, the RO granted entitlement 
to service connection for tinea versicolor (claimed as a skin 
rash) and assigned a noncompensable rating, effective from 
November 26, 2001.  

In February 2003, the RO increased the rating assigned for 
the keloid resection behind the left ear to 10 percent, 
effective from August 30, 2002.  His appeal for a rating in 
excess of 10 percent for a harvest scar of the left groin 
flap was withdrawn from appellate consideration in writing in 
December 2003.  

Pursuant to his request, the veteran was afforded a 
videoconference hearing before the Board in August 2004, at 
which he set forth allegations with respect to his 
entitlement to direct and/or secondary service connection for 
a left hip disorder, nerve damage relating to the keloid 
resection behind the left ear and scarring from the harvest 
site of the left groin flap, and depression due to multiple 
service-connected disabilities.  He also claimed entitlement 
to increased ratings for hearing loss, tinnitus, and a left 
groin flap scar.  Given that these issues have not been 
appropriately developed for the Board's review they are 
referred to the RO for initial consideration.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

Regarding the rating to be assigned for postoperative 
residuals of a keloid resection behind the left ear, it is 
noted that the veteran was last furnished a supplemental 
statement of the case (SSOC) as to that matter in February 
2003.  The record further reflects that the veteran was 
subsequently afforded VA medical examinations in April 2003 
and that VA medical records, some of which have a bearing on 
the disorder in question, were made a part of the claims 
folder in June 2003 and May 2004, albeit without the 
subsequent issuance of an SSOC.  The failure to issue another 
SSOC violates 38 C.F.R. § 19.31 (2003).  Corrective action by 
the RO is thus in order, requiring remand.  

Testimony offered by the veteran at his recent hearing was to 
the effect that there had been a change for the worse with 
respect to his tinea versicolor since his April 2003 VA 
medical examination.  He further testified that he continued 
to receive private dermatological care for such disorder, 
although it is evident that those private medical records are 
not now on file.  On the basis of the foregoing, and inasmuch 
as updated medical data would be of assistance in rating both 
tinea versicolor and his keloid resection, further assistance 
to include records retrieval and a new skin examination is 
advisable.  

Lastly, clarification is needed as to notations made to a RO 
hearing notification letter, dated August 23, 2001, and the 
representative's memorandum, dated August 29, 2001.  These 
annotations suggest that as of September 20, 2001, an appeal 
to the question what rating was for assignment for bilateral 
hearing loss from December 13, 1999, had been cancelled.  
Service connection for bilateral hearing loss was established 
in a January 2001 rating decision, and a noncompensable 
evaluation was assigned effective from December 13, 1999.  A 
timely appeal was then initiated and perfected by April 2001, 
following which RO hearings were scheduled although not held 
as a result of the veteran's requests to cancel.  Notably, 
nothing in the record from the veteran or his representative 
indicates that such appeal was withdrawn.  In an effort to 
ascertain what prompted the referenced annotations 
clarification is required.  Should it be ascertained that an 
appeal remains pending, further consideration of such appeal 
must be undertaken by the RO prior to its certification to 
the Board.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must clarify the annotations 
on August 2001 documents to the effect 
that the veteran's appeal addressing the 
rating for assignment for bilateral 
hearing loss from December 13, 1999, was 
withdrawn.  The RO must identify the 
specific written document submitted by or 
on behalf of the veteran that formed the 
basis for the determination that this 
issue was withdrawn.  Should it be 
determined that an appeal relating 
thereto remains pending to this date, any 
and all further evidentiary and 
procedural development regarding that 
matter must be undertaken, including the 
conduct of a VA audiological examination, 
prior to the RO's certification of any 
hearing loss claim to the Board for 
review.  

2.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran of what information and 
evidence are still needed to substantiate 
his claims of entitlement to a higher 
rating for tinea versicolor from November 
26, 2001; entitlement to a compensable 
rating for postoperative residuals of a 
keloid resection behind the left ear 
prior to August 30, 2002; and entitlement 
to a rating in excess of 10 percent for 
postoperative residuals of a keloid 
resection behind the left ear from August 
30, 2002.  Similar notice must be 
provided regarding the question of the 
rating to be assigned for bilateral 
hearing loss from December 13, 1999, 
should the RO determine that the appeal 
therefor remains pending.  In this 
regard, the veteran must be notified what 
specific portion of that evidence VA will 
secure, and what specific portion he 
himself must submit.  The RO must also 
advise the veteran to submit all 
pertinent evidence not already on file 
that is held in his possession.  The RO 
should notify the veteran that, if 
requested, VA will assist him in 
obtaining pertinent records of treatment 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  

3.  The veteran must be contacted and 
asked to furnish the name and address of 
the private dermatologist who, according 
to his August 2004 hearing testimony, 
continues to treat him for his tinea 
versicolor.  He should also be asked to 
identify the dates he was treated by that 
physician since November 2001.  Once that 
information is received, the RO must 
attempt to obtain all pertinent treatment 
records.  

4.  The RO must obtain for inclusion in 
the claims folder any and all pertinent 
records of VA medical treatment not 
already on file.  

5.  Thereafter, the veteran must be 
afforded a VA dermatological examination 
for the purpose of evaluating the nature 
and severity of his service-connected 
postoperative keloid resection residuals 
from behind the left ear, and tinea 
versicolor.  The claims folder in its 
entirety must be made available to the 
examiner for review.  Such examination is 
to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all disability present.  All applicable 
diagnoses must be set forth.  

Specific responses are needed as to the 
degree to which the veteran's keloid 
resection behind the left ear results in 
disfigurement, visible or palpable tissue 
loss, gross distortion, and asymmetry.  
As for the veteran's tinea versicolor, 
the resulting degree of disfigurement, 
the nature and impairment of any 
scarring, the percentage to which his 
body as a whole and the exposed areas are 
affected, and whether and for how long 
systemic therapy is required, must be 
fully delineated.  

6.  Following the completion of the 
foregoing actions, the RO must review the 
examination report.  If such report is 
not in complete compliance with the 
instructions provided above, appropriate 
action must be taken to return such 
report for any and all needed action.  

7.  Lastly, the RO must issue a new 
rating decision and readjudicate each of 
the issues listed on the title page of 
this remand.  Such readjudication must be 
made on the basis of all the evidence on 
file and all governing legal authority, 
including the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), 
implementing regulations, and the 
jurisprudence interpretive thereof.  In 
addition, consideration must be accorded 
the rating criteria for skin disorders in 
effect prior to and on August 30, 2002, 
see 38 C.F.R. § 4.118 (2002); 38 C.F.R. 
§ 4.118 (2003); and Fenderson v. West, 12 
Vet.App. 119 (1999) as to staged ratings.  

If any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with an 
SSOC, which must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues herein on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purposes of this remand are to preserve the veteran's due 
process rights and to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


